IN THE SUPREME COURT OF THE STATE OF NEVADA


                DELJUAN MARKE GOODLOW,                                 No. 67527
                Appellant,
                vs.
                THE STATE OF NEVADA,
                Respondent.
                                                                              FILED
                                                                              MAR 1 7 2016
                                                                            TRACE K. LINDEMAN
                                                                         CLERK OF SUPREME COURT
                                                                         BY
                                                                               DEPUTY CLERK

                                         ORDER OF AFFIRMANCE
                              This is an appeal from a judgment of conviction, pursuant to a
                jury verdict, of first-degree murder with the use of a deadly weapon,
                burglary, and invasion of the home. Second Judicial District Court,
                Washoe County; Scott N. Freeman, Judge.
                              First, appellant Deljuan Goodlow contends that the district
                court erred by denying his fair-cross-section challenge to the jury venire.
                To demonstrate a fair-cross-section violation, a defendant must show: (1)
                the group alleged to be excluded is a distinctive group in the community;
                (2) the representation of the group in venires from which juries are
                selected is not fair and reasonable in relation to the number of such
                persons in the community; and (3) the underrepresentation is due to
                systematic exclusion in the jury-selection process.   Williams v. State, 121
Nev. 934, 940, 125 P.3d 627, 631 (2005). When resolving this challenge,
                the district court made several comments which suggested that it might be
                considering factors other than the three identified above. Goodlow did not
                object to the comments and therefore it is difficult to place them in
                context. But even assuming that the district court erroneously considered
                additional factors, we conclude that no relief is warranted. We reject

SUPREME COURT
      OF
    NEVADA

(0) 1947A   e                                                                           147- 0 2 4 pi
                   Goodlow's contention that this claim implicates structural error.          See

                   Cortinas v. State, 124 Nev. 1013, 1024, 195 P.3d 315, 322 (2008)
                   (explaining the narrow circumstances where a district court commits
                   structural error). 1 Instead, we will affirm if the district court reached the
                   right result, see Wyatt v. State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970),
                   which it did here because Goodlow failed to satisfy the second and third
                   elements of the challenge. Although Goodlow asserts that he was
                   prevented from satisfying these elements because the district court did not
                   hold an evidentiary hearing, he did not request a hearing nor allege
                   sufficient facts to warrant a hearing under the circumstances.     See Cortes

                   v. State, 127 Nev., Adv. Op. 44, 260 P.3d 184, 187-88 (2011); see also
                   Williams, 121 Nev. at 940, 125 P.3d at 631. Therefore, we conclude that
                   no relief is warranted on this claim.
                               Second, Goodlow contends that the district court abused its
                   discretion by denying his motion to sever his trial from his codefendant's
                   because they had antagonistic defenses.     See Marshall v. State, 118 Nev.
642, 646-47, 56 P.3d 376, 379 (2002) (explaining that this court will not
                   reverse a district court's decision regarding joinder absent an abuse of
                   discretion). We disagree. Goodlow testified and raised several defenses at
                   trial, but the crux of his defense was that the encounter with the victim


                          iGoodlow's reliance on Buchanan v. State, 130 Nev., Adv. Op. 82,
                   335 P.3d 207 (2014), is misplaced because Buchanan holds "when a
                   defendant moves the court to strike a jury venire, and the district court
                   determines that an evidentiary hearing is warranted, it is structural error
                   for the district court to deny the defendant's challenge before holding that
                   hearing to determine the merits of the motion." (emphasis added). We
                   reject Goodlow's request to extend Buchanan.



SUPREME COURT
      OF
    NEVADA
                                                           2
(0) 1947A )40194
                started before he arrived and his codefendant fired the fatal shot.
                Goodlow's codefendant did not testify at trial or present any witnesses but
                argued in closing that he was guilty of second-degree murder. We are not
                convinced that these defenses qualify as antagonistic.    See, e.g., Butler v.
                State, 797 S.W.2d 435, 437 (Ark. 1990) (discussing antagonistic defenses).
                Regardless, "antagonistic defenses are a relevant consideration but not, in
                themselves, sufficient grounds for concluding that joinder of defendants is
                prejudicial."    Marshall, 118 Nev. at 648, 56 P.3d at 379. Instead, an
                appellant "must show that the joint trial compromised a specific trial right
                or prevented the jury from making a reliable judgment regarding guilt or
                innocence."      Id. at 648, 56 P.3d at 380. Goodlow fails to make that
                showing. Therefore, we
                                ORDER the judgment of conviction AFFIRMED.




                                          Hardesty


                                            , J.              Thu                       J.
                Saitta                                     Pickering


                cc: Hon. Scott N. Freeman, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A